PER CURIAM.
We review Ackers v. State, 601 So.2d 567 (Fla. 5th DCA 1992) (on rehearing), on the ground of express and direct conflict. Art. V, § 3(b)(3), Fla. Const.
We recently held that it is permissible to impose probation upon a defendant found to be an habitual felony offender. McKnight v. State, 616 So.2d 31 (Fla.1993). We therefore quash that part of the district court’s decision that ruled to the contrary. Our decision does not affect the remaining components of the district court’s opinion. We remand this case for further proceedings consistent with this opinion.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.